In re Myles, Robert; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 94KW-1730; Parish of Orleans, Criminal District Court, Div. “A”, No. 244-742.
Relator represents that the district court has failed to act timely on a motion for production of documents he filed on or about April 30. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.
DENNIS, J., not on panel.